Citation Nr: 1544708	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  04-22 140	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 2006 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for residuals of an appendectomy.

5.  Entitlement to service connection for residuals of a tonsillectomy.

6.  Entitlement to service connection for common variable immunodeficiency syndrome (CVID) and hydrocephalus due to exposure to radio frequency radiation and toxic substances, to include asbestos, carbon tetrachloride, fiberglass, lead-based paints, fuel oils and herbicides.

7.  Entitlement to service connection for pansinusitis to include as due to herbicide exposure and/or as secondary to CVID.

8.  Entitlement to service connection for diabetes mellitus as due to herbicide exposure.

9.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected PTSD.

12.  Entitlement to service connection for a colon condition.

13.  Entitlement to service connection for skin sores.

14.  Entitlement to service connection for chronic pain syndrome as due to herbicide exposure.

15.  Entitlement to service connection for a benign prostatic hypertrophy, claimed as an enlarged prostate.

16.  Entitlement to service connection for malaria.

17.  Entitlement to service connection for bilateral hearing loss.

18.   Entitlement to service connection for tinnitus.

19.  Entitlement to service connection for a shrapnel wound.
20.  Entitlement to service connection for peptic ulcer disease and gastroesophageal reflux disease (GERD), with hiatal hernia, status-post surgical repair.

21.  Entitlement to service connection for a left knee disorder, claimed as left knee cap dislocation.

22.  Entitlement to service connection for cataracts.

23.  Entitlement to service connection for allergic rhinitis.

24.  Entitlement to service connection for left arm phlebitis.

25.  Entitlement to service connection for obstructive sleep apnea.

26.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to March 1969 and from October 1972 to April 1973.  He also had a period of active duty for training from September 1966 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2004 rating decision which the RO denied the Veteran's claim for service connection for CVID and hydrocephalus.

This appeal also arose from a March 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for a colon condition, skin sores, chronic pain syndrome, benign prostatic hypertrophy, malaria, bilateral hearing loss, tinnitus, a shrapnel wound, asthma, hypertension and peptic ulcer disease.  The Veteran, through his attorney, filed a notice of disagreement (NOD) as to these determinations in March 2008.  A statement of the case (SOC) was issued in May 2008 and Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

The Veteran appeals from a July 2009 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for peripheral neuropathy as well as the claim for service connection for diabetes.  The Veteran, through his attorney, filed a NOD in August 2009.  A SOC was issued in March 2012 and Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Veteran also appeals from a May 2010 rating decision in which the RO, inter alia, denied his claim for service connection for obstructive sleep apnea.  The Veteran, through his attorney, filed a NOD as to these determinations in May 2010.  A SOC was issued in August 2011 and the Veteran, through his attorney, filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

In addition, the Veteran appeals from a September 2010 rating decision in which the RO, inter alia, denied his claim for service connection for pansinusitis.  The Veteran, through his attorney, filed a NOD as to these determinations in February 2011.  A SOC was issued in August 2011 and the Veteran, through his attorney, filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.
The Veteran also appeals from a December 2011 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned an initial rating of 50 percent, effective October 18, 2006.  The Veteran, through his attorney, filed a NOD as to the assigned initial rating and assigned effective date in January 2012.  A SOC was issued in March 2012 and the Veteran, through his attorney, filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Finally, the Veteran appeals from a November 2012 rating decision in which the RO, inter alia, denied his claim for a TDIU as well as his claims for service connection for left knee cap dislocation, cataracts, a tonsillectomy, left arm phlebitis, an appendectomy and allergic rhinitis.  The Veteran, through his attorney, filed a NOD as to this determination in October 2013.  A SOC was issued in March 2015 and the Veteran, through his attorney, filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2015.

For purposes of clarity, a brief recitation of pertinent portions of the factual and procedural history of these claims follows.

In November 2004, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

In November 2004, the Board, inter alia, denied the Veteran's claim for service connection for CVID and hydrocephalus.  The Veteran subsequently appealed the November 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2007, the Court issued a Memorandum Decision vacating the Board's November 2004 decision as to the denial of service connection for CVID and hydrocephalus, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

In November 2007, the Board remanded the claim for service connection for CVID and hydrocephalus to the agency of original jurisdiction (AOJ) for additional development and adjudication.

In approximately October 2009, jurisdiction over these appeals was transferred to the Atlanta, Georgia RO.

In February 2013, the Veteran's attorney requested a Decision Review Officer (DRO) hearing at the RO.  This request was withdrawn by the attorney in March 2014.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, with exception of an April 2014 response from the Social Security Administration, the documents consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issue on appeal.  

The Board's decision as to the claims for service connection for residuals of a tonsillectomy and residuals of an appendectomy, CVID and diabetes mellitus are detailed below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In an April 2015 submission, and prior to the promulgation of an appellate decision, the Veteran's attorney withdrew his claims for service connection for residuals of a tonsillectomy and for residuals of an appendectomy.

2.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

3.  The competent opinion evidence on the question of whether the Veteran's current CVID is etiologically related to service is, at least, in relative equipoise.

4.  The totally of the evidence indicates that the Veteran as likely as not served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides (to include Agent Orange) during such service. 

5.  The Veteran has been diagnosed with diabetes mellitus, type II, which is a disability recognized by VA as etiologically related to herbicides exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for residuals of a tonsillectomy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of the appeal as to the claim for service connection for residuals of an appendectomy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for CVID and hydrocephalus are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015). 

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II, as presumptively due to exposure to herbicides are met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Dismissed

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R.                   § 20.204(b). 

In the present case, in an April 2015 submission, the Veteran's attorney withdrew from appeal the claims for service connection for residuals of a tonsillectomy and for residuals of an appendectomy.  Hence, with respect to such claims, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.

II.  Claims Decided

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims for service connection for CVID and diabetes mellitus on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.



A.  Pertinent Statutes and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as arthritis and diabetes mellitus, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

A veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309(d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A.      §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease."  See 38 C.F.R. § 3.311.  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R.            § 3.307(a)(6).  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam. VA Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Part 3.e.  The Board notes that the U.S.S. Garrett County has not been identified as a "Brown Water" ship for VA purposes.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  CVID and Hydrocephalus

The Veteran contends that his in-service exposure to a variety of hazardous chemicals and substances resulted in his CVID and hydrocephalus.  Specifically, he contends that his exposure to radio frequency irradiation, asbestos, nuclear radiation, solvents and fuel oil resulted in these disabilities.  In various statements, the Veteran stated that he was assigned as a radioman, that his duties were dedicated to the operation and maintenance of all radio equipment and antennas on board Naval war vessels and that he was exposed to ever increasing levels of radio frequency radiation and heat.  In addition, as part of regular preventive radio maintenance, he reporting that he had used polychlorinated biphenyl (PCB) oil.  He also described being involved with pulling lines over from an oiler ship to do underway fuel replenishments of his vessel, resulting, at times, in his being covered in fuel oil, which was removed with cleaning solvents, most notably, carbon tetrachloride.  

Service treatment records are negative for complaints, findings or diagnoses related to CVID and/or hydrocephalus.  Post-service treatment records reflect that the Veteran had been hospitalized for recurrent sinusitis and communicating hydrocephalus in the winter and spring of 2003.  In an August 2003 treatment summary, the physician noted that the Veteran had been found to have a selective immunoglobulin G (IgG) subclass deficiency, and when considered with the clinical findings of recurrent infection, suggested the diagnosis of CVID.

Turning to the issue of whether the Veteran's CVID and hydrocephalus were caused or aggravated by his service, the Board notes that the record contains several etiological opinions which it must consider and weigh.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   However, when faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

A July 2003 opinion from Dr. M. M., an osteopath, indicates that the Veteran had been under his care since October 2002 and that he had been diagnosed with communicating hydrocephalus and immunoglobulin deficiency.  The provider opined that, since a comprehensive work-up has not revealed a cause for such a disability, it was reasonable to believe that the conditions that Veteran suffered were more likely than not a result of exposure to organic solvents and/or other circumstances he was involved in during service.  However, no rationale was provided for this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  This opinion is therefore being afforded little, if any, probative weight.

An August 2003 opinion from Dr. R. M., an infectious disease specialist, indicated that the Veteran suffered from CVID and a selective IgG subclass deficiency, that he had improved with gamma globulin replacement therapy (IVIG) and that full recovery was impossible as irreversible tissue damage occurred from recurrent infections.  The physician noted that this syndrome also had components of both humoral (antibody) as well as cellular deficiency and that replacement therapy alone would never be entirely sufficient.  The physician further noted that the etiology and pathogenesis of CVID was poorly understood but was thought to be genetically transmitted in its severest form and that selective Ig deficiencies were thought to be an acquired genetic mutation or chromosomal injury.  The physician further noted that familial genetic (Mendelian) transmission had not been described and that the Veteran did not have a family history of recurrent infection or CVID.  The physician noted that the Veteran had been exposed to high levels of radio frequency irradiation, asbestos, nuclear irradiation, solvents and fuel oil (percutaneous and inhalation) during service.  While the Veteran had been exposed to lead based and other heavy metal paints and chemicals, the physician noted that the measured levels were normal during the recent hospitalizations but the metal exposures from 40 years ago may have been cleared enough to be misleading acutely.  The physician opined that such exposures have a proven association with genetic mutations, neoplasia and various other pathological conditions, and that it was more than reasonable to conclude that these exposures constitute significant risk for the Veteran and that his current medical problems are therefore linked.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

An August 2003 opinion from Dr. D. B., an otolaryngologist, noted that he had treated the Veteran for chronic sinusitis and nasal polyps.  The physician noted that the Veteran was exposed to high levels of radiofrequency irradiation, asbestos, nuclear irradiation, solvents and fuel oil (percutaneous and inhalation).  The physician opined that there were reports of problems related to such exposures, to include genetic mutations, neoplasia and various pathologic conditions.  The physician further opined that it was very likely that the Veteran's exposure to the above conditions and chemicals were linked to his symptomology and diseases which cannot be attributed to anything else.  However, this physician did not specify which symptomology or diseases he was providing an etiology opinion for.  This opinion is therefore being afforded little, if any, probative weight.

A second August 2003 opinion from Dr. D. B indicated that he had diagnosed the Veteran with acquired late onset (secondary) hypogammaglobulinemia, IgG deficiency, immune system dysfunction and communicating hydrocephalus.  The physician indicated that the Veteran had been exposed to high levels of radio frequency radiation, asbestos, nuclear reactor, constant pain fumes, benzine, fuels and the direct use of carbon tetrachloride solvents used for cleaning fuel off equipment, clothing and body during service.  The physician further noted that the Veteran had undergone multiple admissions to the hospital and had an extensive work-up with an unclear etiology but epidemiological treatises have revealed that there was an increased health risk to those people exposed to high level radio frequency radiation, asbestos, nuclear reactors, paint fumes and the direct use of carbon tetrachloride solvents.  The physician therefore opined that it seemed reasonable to believe that the condition from which the Veteran suffered was more likely than not a result of his exposure to organic solvents and/or other exposures during service.  He further opined that it would seem likely that the multiple military high risk exposures, singular or a combination thereof, were each a casual factor in the Veteran's acquired late onset hypogammaglobulinemia, IgG deficiency and subsequent hydrocephalus.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In a January 2004 Memorandum, the Naval Dosimetry Center at the Navy Environmental Health Center Detachment that indicated they did not maintain records on exposure to non-ionizing radiation.  This Memorandum noted that records were not maintained because individual monitoring was not conducted for non-ionizing radiation based on the absence of published literature identifying an association between occupational exposure to non-ionizing radiation and any disease process.  The Memorandum also noted that there was no published literature that supported an association between exposure to ionizing radiation and CVID.

A March 2004 opinion from Dr. D. B., a neurologist, noted that the Veteran had developed sphenoid sinusitis that was refractory to antibiotics, which then produced a cavernous sinus thrombosis and lead to a secondary communicating hydrocephalus.  The physician noted that an acquired immunodeficiency syndrome affected mainly the Veteran's humoral component, which was generated by B cells and that B cells were commonly injured when exposed to toxins such as radiation,  polychlorinated biphenyl, carbon tetrachloride and lead based paints.  The physician noted that he was not aware of an association between asbestos and fiberglass and that immunodeficiency takes years to develop and was usually followed by myelofibrosis.  The physician noted that the Veteran was showing evidence of this chronically low platelet count, which was an early sign of myelofibrosis and myelodysplasia.  Therefore, the physician opined that the Veteran's CVID and subsequent infection with hydrocephalus was "service relief."  In addendum opinions dated in an October 2004 and January 2005, this physician further noted that the defects in immunity can also be related to exposure to toxins and chemicals, which the Veteran was exposed to while on duty in service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board also notes that the physician's opinion that the disabilities were "service relief" rather than service related appears to be a drafting error.

A February 2010 opinion from Dr. I. A., a private primary care physician, indicates that the Veteran's diagnoses were probably consistent with Vietnam Veterans exposure to Agent Orange and that it was therefore more likely than not that the Veteran's condition was a direct result of his exposure to Agent Orange.  The provider also noted that as exposure to Agent Orange had been linked to genetic mutations, neoplasia and various other pathological conditions, it was more than reasonable to conclude the exposure to Agent Orange constituted significant risk for the Veteran.  Such opinion is not sufficient to substantiate the claim due to the speculative or vague employed by the physician.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, this opinion did not specify which of the Veteran's disabilities were purportedly related to his service.  This opinion is therefore being afforded little, if any, weight.

In sum, the record contains a competent opinion indicating that the Veteran's current CVID and hydrocephalus were caused by his in-service exposures to solvents and radio frequency radiation, and another competent, seemingly equally probative opinion indicating that the Veteran's CVID and hydrocephalus were not related to his service, to include his exposure to non-ionizing radiation therein.  As the medical opinion evidence on the question of nexus between current CVID and hydrocephalus and service is, essentially, in relative equipoise, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current CVID and hydrocephalus is the result of in-service injury-specifically, his in-service exposure to organic solvents and radio frequency radiation.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection CVID and hydrocephalus are met.

C.  Diabetes Mellitus

The Veteran contends that he was exposed to herbicides while serving in Vietnam.  Specifically, he contends that he was assigned to Patrol River Boat (PRB) duty as a temporary duty assignment aboard the U.S.S. Garrett County.  In an October 2006 statement, the Veteran wrote that he had been temporarily assigned to the U.S.S. Garrett County on temporary duty (TDY) for PBR duty and was instructed to operate a short wave radio and to send grid coordinates.  He also submitted copies of photographs of the U.S.S. Garrett County, a PBR maintenance base and a PBR bridge as well as a photograph of him aboard a PBR that was operating in a river or waterway inside of Vietnam.

Service personnel records include a Form DD-214, which lists the Veteran's rating as radio operator.  A March 1973 statement from J. L. indicates that the Veteran had reported that he had served on river boats in Vietnam, that he had been sunk and that he had served with Marines until he was able to get back to naval forces.  A March 1973 statement from E. H. indicates that the Veteran had reported that he was assigned as a radiomen with a Marine detachment, that his MIKE boat was sunk while proceeding ashore with the detachment, that he was stranded ashore with the Marines and he had served with the Marines for a three month period following this action.  There are no TDY in the Veteran's personnel records.

An October 2006 Personnel Information Exchange System (PIES) response indicates that the Veteran served aboard the U.S.S. Bausell from October 9, 1968 to November 3, 1968; November 13, 1968 to November 20, 1968; from January 1, 1969 to January 25, 1969; and from February 3, 1969 to February 11, 1969.

A September 2011 Defense Personnel Records Information Retrieval System (DRPIS) response that the command histories of the U.S.S. Bausell and U.S.S. Garrett County do not document temporary additional duty assignments of ship personnel.

An undated United States Army and Joint Service Records Research Center (JSRRC) response notes that, according to the National Archives and Records Administration, command histories, deck logs and muster rolls/personnel diaries were the only administrative records produced by Navy ships during the Vietnam war that are permanently retained.  The response indicated that these records do not normally annotate individuals arriving or going ashore on a routine basis, that deck logs do not normally list the destinations of aircraft or vessels and that logbooks maintained aboard river boats or launches were not considered permanent records.

On this record, the Board finds that the Veteran's service at least as likely as not included service on the inland waterways of Vietnam, as asserted, and thus qualifies as Vietnam service for the purposes of establishing herbicide exposure.  As detailed above, TDY orders and river boat logbooks were not retained by the Navy.  The Veteran's service personnel records indicate that he had contemporaneously reported serving on PRB duty and he submitted a photograph of him on a PRB boat purportedly in the inland waterways of Vietnam. 

As the Veteran as likely as not had Vietnam service during the Vietnam and is thus presumed to have been exposed to herbicides, during such service, the Board now turns to whether the Veteran has a diagnosis of diabetes mellitus, type II.

An August 2006 private treatment note reflected an assessment of adult onset diabetes mellitus.  Further, an August 2006 opinion from Dr. D. B. indicates that the Veteran's exposure to Agent Orange, Carbon Tetrachloride and Benzine were the direct cause of his diabetes as he had no family history of similar disorders and that his course and development of his diabetes was consistent with patients who experienced toxic exposures.

Accordingly, as the Veteran currently suffers from type II diabetes mellitus, a disease recognized by VA as associated with herbicide exposure, and is presumed to have been exposed to herbicide agents in service during periods of temporary duty in the Republic of Vietnam during the Vietnam Era, the Board finds that the criteria for service connection for diabetes mellitus, type II, on a presumptive basis, are met.


ORDER

The appeal as to the claim for service connection for residuals of a tonsillectomy is dismissed.

The appeal as to the claim for service connection for residuals of an appendectomy is dismissed.

Service connection for CVID and hydrocephalus is granted.

Service connection for diabetes mellitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected PTSD in October 2011.  The Veteran reported in March 2014 and May 2014 that his PTSD symptoms had worsened.  Specifically, he has alleged that he experienced worsened or more frequent nightmares, sleep difficulties and anxiety attacks.  In January 2012, the Veteran's wife wrote that the Veteran's prescribed medication was no longer effective.  The Board notes that the Veteran had reported panic attacks occurring weekly or less often in the October 2011 VA examination.  This evidence also suggests the worsening of the Veteran's psychiatric disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Furthermore, the Veteran alleged that his service-connected PTSD rendered him unable to obtain and maintain gainful employment in the March 2012 VA Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The October 2011 VA examination report did not address the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  Further examination and medical opinion to clearly address the functional effects of his service connected PTSD, and its impact on the Veteran's employability, is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU. 

With regards to the claims for service connection for pansinusitis, the Veteran alleges that it was caused or aggravated by his now service connected CVID.  He also asserts that peripheral neuropathy of the extremities were either caused by his in-service exposure to herbicides or, in the alternative, caused or aggravated by his now service connected diabetes mellitus.  Post-service treatment records document diagnoses of peripheral neuropathy and pansinusitis.  However, no etiology opinion has been provided for these disabilities.

With regards to the Veteran's claims for service connection for a colon condition and hypertension, he has alleged that he began passing blood from his colon while stationed in Vietnam in 1968.  The Veteran has also alleged that his hypertension had its onset during service or was related to his exposure to herbicides.  In the alternative, the Veteran has asserted that his hypertension was caused or aggravated by his service connected PTSD.  A March 1973 service treatment note reflects the Veteran's complaints of blood in his stool and a past history of gastric distress while a March 1972 service treatment record contained impression of rectal bleeding.  Post-service treatment records contain diagnoses of colonic diverticulosis and hypertension.  A VA etiology opinion has not yet been obtained for these disabilities.

The Veteran has alleged that his current peptic ulcer disease had its onset during service.  Service treatment record reflect complaints of stomach cramps and pains in February 1969, complaints of mid and left upper quadrant abdominal pain that had increased over several weeks in March 1972 and an impression of probable peptic ulcer disease and rectal bleeding in March 1973.  A February 2008 VA examiner opined that the Veteran's GERD, gastritis, esophagitis and hiatal hernia were not related to his in-service treatment for abdominal pain and probable peptic ulcer disease.  However, this opinion did not contain a rationale.  Nieves-Rodriguez, supra; see also Stefl, supra.  An addendum opinion is therefore required to determine the etiology of the claimed peptic ulcer disease.

The Veteran generally asserts that his exposure to loud noise while in service has caused the claimed hearing loss and tinnitus.  Specifically, he asserts that his in-service noise exposure as a radio operator as well as the loud noises from artillery and gunfire.  In this regard, the Board notes that the Veteran's Form DD-214 show that he served as a radio operator.  As a result, the Board acknowledges that the Veteran's military duties involved some degree of significant noise exposure.  While the report of his July 1971 examination reflects normal hearing acuity for both ears in all frequencies tested, the absence of documented hearing loss in service is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current tinnitus and hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  An opinion is therefore required to determine the etiology of the claimed bilateral hearing loss and tinnitus.

With regards to the left knee disorder, the Veteran alleges that his preexisting left knee disorder was aggravated by service.  Service treatment records reflect complaints of left knee swelling and a trauma to the left knee in August 1965 and the left knee was noted to appear to be stable with slight effusion in December 1965.  The Board notes that the July 1965 service entrance examination found the Veteran's lower extremities to be normal and that the Veteran had reported a history of a left knee injury as a result of a bicycle auto accident.  In addition, a July 1965 summary from Dr. Q. K. indicates that the Veteran had been struck by an automobile in June 1963, that he sustained an injury to his left knee and that X-rays had revealed an undisplaced fracture of the lower pole of the patella.  On remand, a VA etiology opinion should be obtained.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for pansinusitis, a colon disorder, hypertension, peptic ulcer disease, hearing loss, tinnitus and a left knee disorder.  See 38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Under these circumstances, the Board finds that the AOJ should arrange for the Veteran to undergo VA examinations, by an appropriate medical professional.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the North Texas Healthcare System and that records from that facility dated through August 2014 are associated with the claims file; however, more recent records may exist.  Moreover, in a July 2009 submission, the Veteran's attorney requested that VA obtain records dated from 2003 to May 2009 from the VA Clinic of North Texas, from June 2009 to the present from the Perry Outreach Clinic and records dated from 2003 to 2009 from the Oklahoma City VA Medical Center (VAMC).  The Veteran also reported that he had undergone an audiological evaluation in 1996 in Wichita Falls, Texas.  Such identified treatment records are not contained in the current record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from North Texas Healthcare System all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since August 2014, as well as the records identified by the Veteran's attorney in the July 2009 submission and the 1996 audiological evaluation in Wichita Falls identified by the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claim for a higher rating should include consideration of whether any "staged" rating of the psychiatric disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the North Texas Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2014.  In addition, obtain records dated from 2003 to May 2009 from the VA North Texas Healthcare System; dated from June 2009 to the present from the Perry Outreach Clinic; dated from January 2003 to December 2009 from the Oklahoma City VAMC; and the audiological evaluation dated in 1996 from the Wichita Falls Community Based Outpatient Clinic.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from Dr. A. and/or the private gastroenterologist noted in the July 2014 VA treatment note.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected PTSD.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The physician should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in October 2011, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  

The physician should also describe the functional effects of the Veteran's service-connected PTSD on his activities of daily living, to include employment.

In particular, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time pertinent to the October 2006 effective date of service connection, the Veteran's PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, 
arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of the claimed peripheral neuropathy of the extremities and pansinusitis.  

The entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the bilateral upper and lower extremities peripheral neuropathy and pansinusitis, for each, the physician should indicate whether the Veteran has or at any time pertinent to the current claim has had a diagnosis of peripheral neuropathy and pansinusitis.  The physician should identify all such disorders that have been present at any time since August 2006 for the peripheral neuropathy and February 2010 for pansinuitis (even if currently resolved).

For each diagnosis of peripheral neuropathy, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that (a) the disability is of the early-onset type (for which the VA recognizes an etiological relationship to herbicides exposure exists); or if not, (b) the disability had its onset in or is otherwise medically related to service-to particularly include to presumed in-service herbicide exposure therein.

If the physician concludes that any peripheral neuropathy of the bilateral upper extremities and/or lower extremities is/are not medically related to service, for each diagnosis, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service connected diabetes mellitus.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

For the diagnosis of pansinusitis, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to particularly include to presumed in-service herbicide exposure therein.

If the physician concludes that any pansinusitis is not medically related to service, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service connected CVID.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician must specifically consider and discuss the Veteran's documented medical history and his lay assertions. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, 
arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate physician, to obtain information as to the nature and etiology of the claimed colon disorder and/or peptic ulcer disease.  The entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all diagnoses related to the Veteran's claimed peptic ulcer disease and/or colon disorder.  The physician should identify all such disorders that have been present at any time since October 2006 for the colon disorder and May 2007 for the peptic ulcer disease (even if currently resolved).

Then, with respect to each such diagnosis, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service.

In rendering the requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-to include the February 1969 complaints of stomach cramps and pain, March 1972 complaints of mid and left upper quadrant abdominal pains and March 1973 impression of probably peptic ulcer disease and rectal bleeding, and as to onset and the Veteran's assertions regarding a continuity of symptoms of a gastrointestinal disorder. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an audiologist, at a VA medical facility.  The entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, for each ear, the audiologist should clearly indicate whether the Veteran manifests hearing loss disability per VA standards.

Then, for the diagnosed hearing loss and/or tinnitus, the audiologist should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) had its onset in or was otherwise incurred in service, to include likely in-service noise exposure.

In providing the requested opinion, the audiologist must specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in- and post-service noise exposure, and as to nature, onset and continuity of symptoms of diminished hearing. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, to obtain information as to the nature and etiology of the claimed left knee disorder.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record (to include any testing results), the physician should identify all diagnosis/es related to the left knee, currently present or present at any time since July 2011 (even if currently asymptomatic or resolved).    

Then, with each such diagnosed disability, the physician should render an opinion, based on sound medical principles, addressing the following: 

(a) (1) Whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  The physician should specifically address the finding in the July 1965 report that the Veteran had injured his left knee in an automobile accident.

(b) For each disability for which there is no clear and unmistakable evidence of a preexisting disability, the physician should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

In rendering the requested opinions, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of the claimed hypertension.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following a review of all the relevant evidence, the designated physician should render an opinion, based on accepted medical principles, that addresses the following:

a) With respect to current hypertension, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or was otherwise incurred in service, to include his exposure to herbicides.

b) If not deemed medically related to service, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was caused or is aggravated (worsened beyond the natural progression) by service-connected PTSD.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the above, and any other notification or development deemed warranted, to include whether any additional VA examinations were required, readjudicate the claims on appeal in light of all pertinent evidence and legal authority to include consideration of whether any, or any further, staged rating of the disability, pursuant to Fenderson (cited above) is appropriate.

12.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


